Citation Nr: 1207553	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for tinnitus.

3.  Entitlement to an initial rating greater than 10 percent prior to October 7, 2009, and greater than 20 percent thereafter, for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A Travel Board hearing was held at the RO in February 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2011 rating decision, the RO assigned a higher initial 20 percent rating effective October 7, 2009, for the Veteran's service-connected low back disability (which the RO characterized as chronic lumbar strain with mild disk disease).  Because the initial ratings assigned to the Veteran's service-connected low back disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as is explained below in greater detail, the issue of entitlement to an initial rating greater than 10 percent prior to October 7, 2009, and greater than 20 percent thereafter, for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

In testimony at his Board hearing on February 11, 2010, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claims of service connection for bilateral hearing loss and for an initial rating greater than 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an initial rating greater than 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the currently appealed rating decision issued in January 2005, the RO granted the Veteran's claim of service connection for tinnitus, assigning a 10 percent rating effective November 20, 2003.  The RO also denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran has perfected a timely appeal with respect to these claims.  In testimony at his February 11, 2010, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to these claims.  The Veteran also submitted a written statement requesting withdrawal of these claims at his Board hearing.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's February 2010 Board hearing testimony requesting withdrawal of his appeal for a higher initial rating for tinnitus and for service connection for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to an initial rating greater than 10 percent for tinnitus is dismissed.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim for an initial rating greater than 10 percent prior to October 7, 2009, and greater than 20 percent thereafter, for a low back disability can be adjudicated.

The Veteran contends that her service-connected low back disability is more disabling than currently evaluated.  She testified to this effect before the Board in February 2010.  

The Board notes that the Veteran's most recent VA examination occurred in October 2009.  More recent VA outpatient treatment records dated in October 2010 (available on Virtual VA) suggest that the Veteran experienced an exacerbation of her chronic low back pain for 6 weeks prior to this outpatient treatment visit.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that her service-connected disability has worsened since she was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since her most recent VA examination in October 2009, the Board finds that, on remand, she should be scheduled for updated VA examination to determine the current nature and severity of her service-connected low back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all VA and non-VA clinicians who have treated her for a low back disability since her separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Because there are additional relevant VA outpatient treatment records on Virtual VA, those records should be printed out and associated with the claims file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of her service-connected low back disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any low back disability/ies currently experienced by the Veteran, if possible.  The examiner also should identify whether the Veteran experiences any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  The examiner should state whether the Veteran experiences forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner also should state whether the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  

3.  The Veteran should be given adequate notice of the requested examination, which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


